HOUGH, Circuit Judge
(dissenting in part). Plaintiff owns a piece of land at Rockaway Point, Queens county, a place within the boundaries of the city of New York. This land for purposes of local taxation, has never been assessed at as much as $900,000, and its assessed value has been reported under oath as its value for purposes of state taxation. Pursuant to chapter 13 of the Laws of 1917, the state of New York (as asserted in the bill) seeks to appropriate by the right of eminent domain about one-half of plaintiff’s tract.
The method of procedure (not unfamiliar in this state) consists of filing a description of the land appropriated in the proper record office of Queens county, upon which filing title vests in the state; tire statutory commissioners (defendants herein) being called upon, at or after such filing, to come to an agreement with the landowner as to the price to be paid; but, if such agreement cannot be reached, plaintiff is given the right of suing for what is alleged to be the proper value in the court of claims.
The bill alleges that the one-half of plaintiff’s tract is worth $2,000,-000, and seeks to enjoin the commissioners from filing the statutory description of the land, because (as is said) the statute under which they intend to act is unconstitutional, i. e., obnoxious to the national Constitution, in that plaintiff is about to be deprived of its property without due process of law, and to the state Constitution, in that private property is to be taken for a public purpose without just compensation.
The application for injunction pendente lite is matter of grace, and rests in the discretion of tire court, which is justly influenced by the attitude of any person or party seeking injunctive relief.
The law has long required real property within the boundaries of New York City to be assessed for taxation substantially at its market value, and, for a longer period than the ownership by plaintiff of the land in question, it has been matter of notoriety that the real estate assessments in New York City were invariably very near,, and very frequently above, the value of the land obtainable in the open market by an undisputed owner.
The discrepancy between the assessed value and the now asserted value of the land desired by the state is gross. Indeed, the difference between not over $450,000 and $2,000,000 cannot be overcome without imputing ignorance or dishonesty to the assessing officers or unusual exaggeration to the plaintiff’s assertion. When it is noted that the assessed value was sworn to as the full value by an officer of plaintiff for the purpose of state taxation, the difficulty of accepting (even tentatively) the position of the plaintiff becomes insurmountable, and deprives the plaintiff of any right of appealing to the court, except such as may be found by necessary and strict adherence to ruling decisions.
Plaintiff invokes both the state and federal Constitution because of one act done, or one omission made, by the state, viz. the Legislature *355lias either made no appropriation for the payment of such value for plaintiff’s land as may be agreed upon or ascertained by the court of claims, or such appropriation, if any, does not exceed $1,000,0004
The proposition is that for the state of New York to take for any public purpose private property without appropriating, sequestering, or otherwise allotting a particular, definite, and sufficient fund, for the payment of what the plaintiff owner asserts his property to be worth, is at one and the same time denying due process of law and just compensation for the property taken.
There is also advanced another proposition depending, not upon the wording of the statute, but upon the alleged reason for its passage. The avowed purpose of taking plaintiff’s land is public defense, i. e., the emplacement of guns and the possible construction of fortifications; but it is alleged and admitted that the state does not intend to procure or place guns itself or itself construct a fort — that is to he done by the nation; but the state takes the land in 'order to convey the same (some time) to the United States for the purposes just stated.
It is urged that the state of New York cannot exercise its sovereign right of eminent domain for the benefit of another sovereign, i. e., the United States of America.
Considering the last suggestion first, it is not doubted that the state can condemn land for the purposes of its own defense, nor that the United States can do the same thing for the purpose of defending the whole country, including New York. It would seem, therefore, upon reason that New York can also condemn for the purpose of assisting in the defense of the United States, because thereby it is defending itself. As matter of law there is no difference, in substance, between what was approved of in Matter of United States, 96 N. Y. 227, and the legal result of wliat is here sought, to he accomplished by or through the legislation complained of.
As to the argument that absence of an appropriation, or of an appropriation sufficient in plaintiff’s opinion, renders action by the state unconstitutional until such sufficient appropriation is made, it may first be noted that it requires, as a prerequisite for the exercise of the undoubted sovereignty of New York, that security be given for the damage about to be inflicted upon private citizens — a security measured not by what the Legislature deems enough, nor (logically) by what some court thinks enough., but by the owner’s estimate of the largest price which he may hereafter he able to prove. This necessarily follows from the tenor of the bill, which presupposes an appropriation of $1,000,000, and the argument would be just the same if there be assumed an existing appropriation which in any substantial amount falls short of $2,000,000 and expenses.
Let it be assumed that due process of law requires that somehow, at some time, compensation be made for property taken for public uses. Monongahela, etc., Co. v. United States, 148 U. S. at 324, 13 *356Sup. Ct. 622, 37 L. Ed. 463. It must be assumed that within limits, and very wide limits, the state may determine whether property is wanted for public use. “The necessity or expediency of the appropriation is not a matter for judicial inquiry.” Spring Valley Water Works v. Schottler, 110 U. S. at 378, 4 Sup. Ct. 64, 28 L. Ed. 173.
Likewise it is obvious that whether the appropriation here be deemed for the benefit of the state or of the United States, it is not a prerequisite to the exercise of eminent domain (even in matters much less vital than public defense) that compensation be made before posses^ sion or even title be taken. Great Falls, etc., Co. v. Garland (C. C.) 25 Fed. 521; Sage v. Brooklyn, 89 N. Y. at 195.
So far as New York is concerned, the most extreme statement of the rule was made (obiter) in Litchfield v. Pond, 186 N. Y. at 74, 78 N. E. 722:
“While payment need not precede the taking, the provision for compensation must not only pre-exist, but it must be so definite and certain as to leave nothing open to litigation except the title to the propery taken and the amount of damages which the owner may recover.”
So far as it may be said that the state Constitution must be read in consonance with, and subordination to, the Fourteenth Amendment of the national Constitution, the matter was actually presented in Adirondack Ry. v. New York, 176 U. S. at 349, 20 Sup. Ct. 465, 44 L. Ed. 492, where it was held that, where the state itself took property for its own exclusive and designated purposes—
“Compensation must indeed be made, and inquiry as to its amount in some appropriate way, before some properly constituted tribunal, must be prov.ci'.'d for. * * * It' is the rule in New York that where this is done, and a certain, definite, and adequate source of payment is provided, compensation need not actually be made in advance of a taking by the state or one of its municipal subdivisions. * * * This act [the Adirondack Park bill] fulfills these requirements, in that the state treasury is the source of payment, and an appropriate mode is designafed for the ascertainment of compensation as to owners.”
The application at bar then must'rest upon the single proposition that the New York rule can only be satisfied by an appropriation before action sufficient in the property owner’s opinion.
This puts the state sovereign at a disadvantage as compared even with its municipal subdivisions, for the rule has been held satisfied by the liability of the county of Kings (Matter of Church, 92 N. Y. 1), of the city of Brooklyn (Sage v. Brooklyn, supra), and see Rider v. Stryker, 63 N. Y. 137.
As was said by Andrews, C. J. (in the Sage Case, supra):
“The pledge of the faith and credit of the state, or of one of its political divisions, for the payment of the property owner, accompanied with practical and available provisions for securing the application of the public faith and credit to the discharge of the constitutional obligation of payment, has been held to be a certain and sufficient remedy within the law.”
There is just this difference between the faith and credit of a political subdivision of the state and the state itself — the former can be sued as matter of right; the latter cannot without its own permission. Therefore the plaintiff’s argument comes to this: That although an *357appropriation of this very land for purposes of a park by the city of New York would be sufficient if the faith of the city were pledged for payment (that faith being enforceable by legal proceedings), the faith and credit of the state of New York is not enough, even when the state waives its sovereign privilege and invites action in the court of claims. It seems as if the statement of this doctrine contained its own refutation.
Happily for the country, the proven and notorious circumstances under which this appropriation is sought have been so infrequent that the attention of courts has rarely been called to them; yet die matter has not remained wholly without recognition and comment.
There is an acute and obvious difference between the demands of a sovereign for such civil purposes as may he found in the cases already cited, or the allotment of a fraction of its sovereignty to a railway corporation or city for purposes of business, convenience, or comfort, and the exercise of the highest duty of sovereignty — the preservation of its own existence.
In Bloodgood v. Mohawk, etc., Co., 18 Wend. (N. Y.) at 17, 31 Am. Dec. 313, Chancellor Walworth held that the “agents of the state and others” could not enter upon or occupy—
“the private property of an individual, except in cases of actual necessity, which will not admit of any delay, an adequate and certain remedy must be provided whereby the owner of such property may compel the payment of his damages, or compensation.”
But the learned chancellor also said that “the public purse” (18 Wend. p. 18, 31 Am. Dec. 313) might justly he considered “an adequate fund.” The difference between a taking by the sovereign for itself and the exercise of delegated authority by some subordinate political entity or private corporation is well considered in Smeaton v. Martin, 57 Wis. 364, 15 N. W. 403 (see, also, Walther v. Warner, 25 Mo. 277, and Covington Short-Route Transfer Ry. Co. v. Piel, 87 Ky. 267, 8 S. W. 449); while the supreme exigencies o f war and the legal necessity of yielding thereto are amply commented upon by Clifford, J., in United States v. Russell, 13 Wall, at 627, 20 L. Ed. 474. It was there said that the—
“taking of private property by the government, when the emergency of the public service in time of war or impending public danger is too urgent to admit of delay, is everywhere regarded as justified; * * * and it is equally clear that the taking of such property under such circumstances creates an obligation on the part of the government to reimburse the owner to the full value of the service.”
The legislation complained of by this plaintiff was passed under an “emergency message” from the Governor of New York, and as a measure of defense at a time concerning the dangers of which comment would be superfluous.
It is therefore my opinion that this application should be denied for three reasons:
(1) The plaintiff’s demand for relief is based upon untrustworthy, if not incredible, assertions of value regarding its property. Such statements do not invite the exercise of discretionary power.
*358(2) Even if the declared and proven purpose of the state in acquiring plaintiffs property was not public defense in time of pressing danger, the statute complained of does pledge the credit of the státe and the public purse to make full reparation to plaintiff. This is enough, even under New York decisions made without any thought of public danger. And
(3) The state has acted in this instance under a power only called into play under the exigency of threatened war. Such power may be exercised without a contemporaneous appropriation, even if it be admitted (as it is not) that the sovereign need ever go so far when taking property for its own sovereign use.
For these reasons I cannot agree with the majority.